Stephen E. Earle MD and
                                                                  Stephen E. Earle MD s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 28, 2014

                                   No. 04-13-00753-CV

                                    Robert SCHRADE,
                                        Appellant

                                             v.

                   Stephen E. EARLE MD and Stephen E. Earle MD PA,
                                     Appellees

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-03779
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Appellant’s Motion for
Rehearing is GRANTED. The motion for rehearing is due on July 31, 2014.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court